(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.)
Por cuanto, la apelante en concepto de tercerista trató,de obte-ner como suya una propiedad embargada para aseguramiento de sen-tencia en pleito sobre cobro de dinero, por otra persona:
Por cuanto, aparece que dicha propiedad fué subastada en el pleito en que fué objeto de embargo y se adjudicó al actor por lo que, resultando académica la contienda, la corte de distrito dictó sentencia desestimando la demanda de tercería:
*986PoR CUANTO, la tercerista no apeló de la sentencia dentro de los; diez días señalados por la ley, y la parte apelada pide la desestima-ción por falta de jurisdicción en este tribunal:
PoR Cuanto, no es óbice a la desestimación el que la corte de dis-trito aprobara una estipulación en la cual las partes hicieron constar que quedaban todas sometidas a los resultados del juicio declarativo' “tal cual si se hubiera tratado de un juicio de reivindicación”, toda vez que el pleito en que se dictó la sentencia era y quedaba uno de tercería por lo cual la sentencia debió apelarse y no se apeló dentro de los diez días señalados por la ley:
Por tanto, se declara con lugar la moción y en su consecuencia se desestima la apelación entablada contra la sentencia dictada por. la Corte de Distrito de Ponce en febrero 27, 1933.